Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-10, 12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Cakenberghe (US 3922214).
As to claim 1, Van Cakenberghe discloses a sputtering system comprising:
A first electrode comprising an elongated tube having a first and second end, the second end placed next to a substrate (figure 1: electrode 12: with first end attached to pole 13 and second end towards substrate 5);
The first electrode configured to receive gas flow (figure 1: electode 12’s tube shape, gas source 9);
A magnet surrounding at least a portion of the elongated tube and configured to generate a magnetic field within the tube (figure 1: electromagnet induction coil 7 surrounding electrode 12);
A second electrode located within the elongated tube (figure 1: target electrode 14 inside tube 12);
A voltage is applied between first and second electrodes to generate an electric field between the two (figure 1: poles 13 and 15 to electrodes 12 and 14).

As to claim 3, Van Cakenberghe discloses the first electrode is an anode and the second a cathode (figure 1: positive pole 15, negative pole 13).
As to claim 8, Van Cakenberghe discloses a cylindrical tube and rod along a longitudinal axis of the tube (figure 1: rod target 14 inside cylindrical electrode 12; col 3 line 10: cylindrical cavity).
	As to claim 9, Van Cakenberghe discloses controlling pressure (col 3 lines 32-40: predetermined pressure and vacuum control), controlling the magnetic field (col 3 line 29-31: predetermined power supply to induction coil), controlling the temperature (col 3 liens 50-55: thermal screen and cooling system), controlling the electric field (col 3 lines 64-68: predetermined voltage and current applied).

As to claim 10, Van Cakenberghe discloses a sputtering method comprising:

Providing a sputtering system comprising:
A first electrode comprising an elongated tube having a first and second end, the second end placed next to a substrate (figure 1: electrode 12: with first end attached to pole 13 and second end towards substrate 5);
A magnet surrounding at least a portion of the elongated tube and configured to generate a magnetic field within the tube (figure 1: electromagnet induction coil 7 surrounding electrode 12);
A second electrode located within the elongated tube (figure 1: target electrode 14 inside tube 12);
Applying a voltage between first and second electrodes to generate an electric field between the two (figure 1: poles 13 and 15 to electrodes 12 and 14);
Supplying a gas flow between the first and second electrodes to generate a discharge (figure 1: gas source 9 to nozzle 11);
Depositing the generated sputtering material exiting the elongated tube onto the substrate (abstract; col 3 lines 33-68: vacuum arc discharge and deposition, a form of sputter deposition).

As to claim 12, Van Cakenberghe discloses the first electrode is an anode and the second a cathode (figure 1: positive pole 15, negative pole 13).
	As to claim 18, Van Cakenberghe discloses a cylindrical tube and rod along a longitudinal axis of the tube (figure 1: rod target 14 inside cylindrical electrode 12; col 3 line 10: cylindrical cavity).

	As to claim 20, Van Cakenberghe discloses depositing the generated material as a two dimensional film (figure 1: plate substrate 5; col 1 lines 5-10: deposition onto substrate surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-7, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cakenberghe as applied to claims 1 and 10 above, and further in view of Delahoy (US 20050029088).
As to claims 2, 11 and 13, while Van Cakenberghe discloses positive and negative potentials for the first and second electrodes (figure 1), Van Cakenberghe is silent as to reversal of the potentials.
Delahoy discloses a sputter deposition system and method in which a hollow, tube like target is used to flow a gas through for deposition onto a substrate at the end of the tube (abstract; figure 1 and 4).  Delahoy also discloses knowledge in the art of providing periodic reversed polarity power to the anode and cathode to reduce reactive material build up from the target surface that allows for stable sputter deposition (paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to periodically reverse the anode and cathode potentials, as disclosed by Delahoy, in the system and method of Van Cakenberghe, because this allows for removal of target poisoning and stabilizes the process (Delahoy at paragraph 29).
As to claims 4-7 and 14-17, Van Cakenberghe discloses formation of the target electrode from a refractory metal (a subset of the transition metals, col 3 lines 35-37), formation of the first and second electrodes from ‘the substance to be deposited’ (claims 3 and 7), and use of an inert or reactive gas (col 3 lines 35-37), but is silent as to specifics such as whether the electrodes are the same or different materials and use of chalcogen gases.
Delahoy discloses the deposition system and method in which multiple electrodes of deposition material are used to form a ‘channel’ or tube to flow gas towards the substrate onto 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the desired electrode materials to be sputtered and reactive gases, as disclosed by Delahoy, in the system and method of Van Cakenberghe, because this allows for formation of the desired composition film (Delahoy at paragraphs 5, 11 and 34).


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794